Abel    Acosta
Clerk/ Court of Criminal Appeals
P.O. Box 12308,Capitol Station
Austin,       TX     78711
       u 1C        _c                                             COUffTOFCRIMINALAPPEMS
March    15/       2015
                                                                       MAR P3 2015
RE:    PD-1726-13,          COA#13-13-00017-CR/   Trial   Cause    #12-CR-0909-B

                                                                    AbelAcosta, Clerk
Dear    Mr.    Acosta:


I am writing to inquire about the status of my Petition for Dis
cretionary Review. Would you please be so kind as to mail me infor
mation as          to when    the Petition will   be/or was/addressed.

Thank you for your time and attention to this matter.




Sincerely,




ROBERTO PEREZ             #1827524
Eastham       Unit
2665    Prison       RD.l
Lovelady/          TX 75851